EXHIBIT 10.2


STOCK OPTION AGREEMENT
Under the
SUNCOKE ENERGY, INC. LONG-TERM PERFORMANCE ENHANCEMENT PLAN


This Stock Option Agreement (the “Agreement”) entered into as of __ (the
“Agreement Date”), by and between SunCoke Energy, Inc. (“SunCoke”) and __, who
is an employee of SunCoke or one of its Affiliates (the “Participant”);
W I T N E S S E T H:
WHEREAS, the SunCoke Energy, Inc. Long-Term Performance Enhancement Plan (the
“Plan”) is administered by the Compensation Committee or its duly appointed
sub-committee (the Compensation Committee or such sub-committee, the
“Committee”), and the Committee has determined to grant to the Participant,
pursuant to the terms and conditions of the Plan, an award (the “Award”) of an
option representing the right to purchase shares of Common Stock of SunCoke (a
“Stock Option”), which Award is subject to a risk of forfeiture by the
Participant, with the vesting of such Option being conditioned upon the
Participant’s continued employment with SunCoke or one of its Affiliates through
the end of the applicable vesting period; and
WHEREAS, the Participant has determined to accept such Award;
NOW, THEREFORE, in consideration of these premises and the mutual promises of
each of the Parties herein contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
SunCoke and the Participant, each intending to be legally bound hereby, agree as
follows:
ARTICLE I
OPTION TO PURCHASE COMMON STOCK
1.Identifying Provisions. For purposes of this Agreement, the following terms
shall have the following respective meanings::


(a)
Participant: __

(b)    Grant Date: __
(c)    Shares Subject to Stock Option: __
(d)    Exercise Price: __
(e)
Vesting Schedule: Subject to continued employment through the applicable vesting
date, the Stock Option shall vest and become exercisable as follows:



•
33% on 1/3 on __

•
33% on 1/3 on __

•
Remainder on __

Any initially capitalized terms and phrases used in this Agreement but not
otherwise defined herein, shall have the respective meanings ascribed to them in
the Plan.





--------------------------------------------------------------------------------


EXHIBIT 10.2


1.2    Award of Stock Option. Subject to the terms and conditions of the Plan
and this Agreement, the Participant is hereby granted a Stock Option to purchase
up to the number of Shares Subject To Stock Option set forth in Section 1.1, at
the Exercise Price set forth in Section 1.1. The Stock Option is not intended to
be, and shall not be treated as, an “incentive stock option” as such term is
defined under Section 422 of the Internal Revenue Code of 1986, as amended.
1.3    Term, Exercisability. Once vested, the Stock Option shall not be
exercisable, either in whole or in part, on or after the Expiration Date. Unless
fully exercised by the Expiration Date, the Stock Option shall automatically be
canceled to the extent not yet exercised. The “Expiration Date” shall be the
earliest to occur of:
(a)    __, which is the ten-year anniversary of the Grant Date;
(b)    the third anniversary of the date of termination of the Participant’s
employment, other than as a result of the Participant’s Retirement, death,
permanent disability or a Qualifying Termination; or
(c)    the one-year anniversary of the date of the Participant’s Qualifying
Termination.
Notwithstanding anything herein to the contrary, the Stock Option, whether
vested or unvested, will be canceled immediately upon the termination of the
Participant’s employment at any time for Just Cause. For purposes of this
Agreement:
(i)a Participant’s termination of employment shall not be deemed to be a
“Retirement” unless: (x) such termination is other than for Just Cause; (y) the
Participant has attained at least 55 years of age; and (z) the Participant’s
age, when added to such Participant’s years of credited service with the SunCoke
and/or its Affiliates, equals at least 65 years; and
(ii)a Participant shall have a “permanent disability” if he is found to be
disabled, under the terms of SunCoke’s long-term disability policy in effect at
the time of the Participant’s termination, due to such condition or if the
Committee in its discretion makes such determination.
1.4    Method of Exercising Stock Option.
(a)The Stock Option, once vested, may be exercised from time to time in whole or
in part, by written notice delivered to and received by SunCoke prior to the
Expiration Date, so long as the Participant is in compliance with SunCoke’s
insider trading policy and the pre-clearance process. This notice must:
(i)    be signed by the Participant;
(ii)    state the Participant’s election to exercise the Stock Option;
(iii)    specify the number of whole shares of Common Stock with respect to
which the Stock Option is being exercised;
(iv)    be accompanied by a check payable to SunCoke, in the amount of the
Aggregate Exercise Price for the number of shares purchased and the required tax
withholding. Alternatively, the Participant may pay all or a portion of the
Aggregate Exercise Price by:
(A)    delivering to SunCoke shares of previously owned Common Stock having an
aggregate Fair Market Value (valued as of the date prior to exercise) equal to
the Aggregate Exercise Price and required tax withholding, in which event, the
stock certificates evidencing the shares to be used shall accompany the notice
of exercise and shall be duly endorsed or accompanied by duly executed stock
powers to transfer the same to SunCoke; or





--------------------------------------------------------------------------------


EXHIBIT 10.2


(B)    authorizing a third party to sell a sufficient portion of the shares of
Common Stock acquired upon exercise of the Stock Option and remit to SunCoke a
sufficient portion of the sale proceeds to pay the entire Aggregate Exercise
Price and required tax withholding.
(b)As soon as practicable after SunCoke receives such notice and payment,
SunCoke will deliver to the Participant either:
(i)    a certificate or certificates for the shares of Common Stock so
purchased; or
(ii)    other evidence of the appropriate registration of such shares on
SunCoke’s books and records.
1.5    Termination of Employment.
(a)    Termination of Employment - In General. Upon termination of the
Participant’s employment with SunCoke and its Affiliates for any reason other
than (i) a termination of employment due to Retirement; (ii) a Qualifying
Termination or termination of employment due to death or permanent disability;
or (iii) a termination of employment for Just Cause, the unvested portion of the
Stock Option shall terminate immediately and the vested portion of the Stock
Option shall remain exercisable in accordance with Section 1.3 of this
Agreement.
(b)    Termination of Employment Due to Retirement. Upon termination of the
Participant’s employment with SunCoke and its Affiliates due to Retirement:
(i)    if the Retirement occurs prior to December 31 of the calendar year in
which the Stock Option was granted, the then unvested Stock Option shall
terminate immediately; and
(ii)    if the Retirement occurs on or after December 31 of the calendar year in
which the Stock Option was granted, the unvested portion of the Stock Option
shall continue to vest in accordance with the vesting schedule set forth in
Section 1.1(e) of this Agreement; provided, however, that if the Participant
subsequently dies prior to the end of the vesting period, the unvested portion
of the Stock Option shall immediately vest and become exercisable, and in either
case the vested portion of the Stock Option, including the portion that vests
pursuant to this Section 1.5, shall remain exercisable as described in Section
1.3 of this Agreement.
(c)    Qualifying Termination; Termination Due to Death or Permanent Disability.
In the event of the Participant’s Qualifying Termination or termination of
employment due to death or permanent disability, the unvested portion of the
Stock Option shall immediately vest and become exercisable and the vested
portion of the Stock Option, including the portion that vests pursuant to this
Section 1.5, shall remain exercisable for the period set forth in Section 1.3 of
this Agreement.
(d)    Termination for Just Cause. Upon termination of the Participant’s
employment with SunCoke and its Affiliates for Just Cause, the vested and
unvested portion of the Stock Option shall be canceled immediately.
ARTICLE II
GENERAL PROVISIONS
2.1    Non-Assignability. Unless otherwise determined by the Committee, the
Stock Option shall not be assignable or transferable by the Participant, except
as set forth in Section 3.5 of the Plan. During the life of the Participant, the
Stock Option shall be exercisable only by the Participant or by the
Participant’s guardian or legal representative, unless the Committee determines
otherwise.





--------------------------------------------------------------------------------


EXHIBIT 10.2


2.2    Heirs and Successors. This Agreement shall be binding upon and inure to
the benefit of, SunCoke and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of SunCoke’s assets and business. In the event of the
Participant’s death prior to exercise of the Stock Option, the Stock Option may
be exercised by the Participant’s beneficiary (or if no designated beneficiary,
then by the legal representative of the Participant’s estate) to the extent such
exercise is otherwise permitted by this Agreement. Subject to the terms of the
Plan, any benefits distributable to the Participant under this Agreement that
are not paid at the time of the Participant’s death shall be paid at the time
and in the form determined in accordance with the provisions of this Agreement
and the Plan, to the beneficiary or legal representative of the estate of the
Participant.
2.3    Administration. Pursuant to the Plan, the Committee is vested with
conclusive authority to interpret and construe the Plan, to adopt rules and
regulations for carrying out the Plan, and to make determinations with respect
to all matters relating to this Agreement, the Plan and awards made pursuant
thereto. The authority to manage and control the operation and administration of
this Agreement shall be likewise vested in the Committee, and the Committee
shall have all powers with respect to this Agreement as it has with respect to
the Plan. Any interpretation of this Agreement by the Committee, and any
decision made by the Committee with respect to this Agreement, shall be final
and binding.
2.4    Effect of Plan; Construction. The entire text of the Plan is expressly
incorporated herein by this reference and so forms a part of this Agreement. In
the event of any inconsistency or discrepancy between the provisions of the
Stock Option and the terms and conditions of the Plan under which the Stock
Option is granted, the provisions in the Plan shall govern and prevail. The
Stock Option and this Agreement are each subject in all respects to, and SunCoke
and the Participant each hereby agree to be bound by, all of the terms and
conditions of the Plan, as the same may have been amended from time to time in
accordance with its terms.
2.5    Amendment. This Agreement may be amended in accordance with the terms of
Section 6.10(b) of the Plan.
2.6    Captions. The captions at the beginning of each of the numbered Sections
and Articles herein are for reference purposes only and will have no legal force
or effect. Such captions will not be considered a part of this Agreement for
purposes of interpreting, construing or applying this Agreement and will not
define, limit, extend, explain or describe the scope or extent of this Agreement
or any of its terms and conditions.
2.7    Governing Law. The validity, construction, interpretation and effect of
this instrument shall be governed exclusively by, and determined in accordance
with the law of the State of DELAWARE (without giving effect to the conflicts of
law principles thereof), except to the extent pre-empted by federal law, which
shall govern.
2.8    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing, by facsimile, by overnight
courier or by registered or certified mail, postage prepaid and return receipt
requested. Notices to SunCoke shall be deemed to have been duly given or made
upon actual receipt by SunCoke. Such communications shall be addressed and
directed to the parties listed below (except where this Agreement expressly
provides that it be directed to another) as follows, or to such other address or
recipient for a party as may be hereafter notified by such party hereunder:


(a)
if to SunCoke:

Suncoke Energy, Inc.,
Compensation Committee of the Board of Directors
1011 Warrenville Road, Suite 600
Lisle, IL 60532
Attention: Corporate Secretary





--------------------------------------------------------------------------------


EXHIBIT 10.2


(b)    if to the Participant: to the address for Participant as it appears on
SunCoke’s records.
2.9    Severability. If any provision hereof is found by a court of competent
jurisdiction to be prohibited or unenforceable, it shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability, and such prohibition or unenforceability shall not invalidate
the balance of such provision to the extent it is not prohibited or
unenforceable, nor invalidate the other provisions hereof.
2.10    Entire Agreement. This Agreement constitutes the entire understanding
and supersedes any and all other agreements, oral or written, between the
parties hereto, in respect of the subject matter of this Agreement and embodies
the entire understanding of the parties with respect to the subject matter
hereof.
2.11    Forfeiture. The shares of Common Stock subject to the Stock Option
granted under this Agreement constitute incentive compensation. The Participant
agrees that any shares of Common Stock received with respect to this Agreement
will be subject to any clawback/forfeiture provisions applicable to SunCoke that
are required by law in the future, including, without limitation, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and/or any applicable
regulations.
This Award is conditioned upon the acceptance by the Participant of the terms
and conditions of the Award as set forth in this Agreement. To accept this
Agreement, a Participant must access E*Trade Financial Services’ website.







